     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARK MENDON, individually and for his
individual account damages on behalf of the
DST SYSTEMS, INC. 401(K) PROFIT
SHARING PLAN, et al.,

                           Plaintiffs,


                      v.                      Case No. 18-CV-10252 (ALC)
SS&C TECHNOLOGIES HOLDINGS, INC.,
DST SYSTEMS, INC., THE ADVISORY
COMMITTEE OF THE DST SYSTEMS, INC.,
401(K) PROFIT SHARING PLAN, THE
COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF DST
SYSTEMS, INC., RUANE, CUNNIFF &
GOLDFARB, INC., and John Does 1-20,
                           Defendants.


                MEMORANDUM OF LAW IN SUPPORT OF
   THE DST DEFENDANTS’ MOTION TO DISQUALIFY CONFLICTED COUNSEL
        Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 2 of 23




                                                   TABLE OF CONTENTS

                                                                                                                                         Page

PRELIMINARY STATEMENT .................................................................................................... 1
FACTUAL BACKGROUND ......................................................................................................... 4
I.        Plaintiffs’ Counsel Accuse Their Own Clients of Wrongdoing ......................................... 4
II.       Plaintiffs’ Counsel’s Actions Confirm the Conflict............................................................ 9
ARGUMENT ................................................................................................................................ 10
I.        The Court Should Disqualify Plaintiffs’ Counsel in These Actions and the
          Arbitrations ....................................................................................................................... 10
          A.         Plaintiffs’ Counsel’s Concurrent Conflicts of Interest Warrant
                     Disqualification ..................................................................................................... 11
          B.         Plaintiffs Are Not Prejudiced By Disqualification ............................................... 14
          C.         The Court Should Disqualify Plaintiffs’ Counsel From Their Conflicted
                     Representation of Any Plan Participant ................................................................ 16
CONCLUSION ............................................................................................................................. 17




                                                                       i
        Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 3 of 23




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)
CASES

Akagi v. Turin Hous. Dev. Fund Co.,
   No. 13-cv-5258, 2017 WL 1076345 (S.D.N.Y. Mar. 22, 2017) ..............................................10

Anderson v. Nassau Cty. Dep’t of Corr.,
   376 F. Supp. 2d 294 (S.D.N.Y. 2005)......................................................................................14

Blue Planet Software, Inc. v. Games Int’l, LLC,
   331 F. Supp. 2d 273 (S.D.N.Y. 2004)......................................................................................10

Cinema 5, Ltd. v. Cinerama, Inc.,
   528 F.2d 1384 (2d Cir. 1976).........................................................................................3, 10, 11

Coan v. Kaufman,
   457 F.3d 250 (2d Cir. 2006).....................................................................................................17

Cohen v. Strouch,
   No. 10–cv-7828, 2011 WL 1143067 (S.D.N.Y. Mar. 24, 2011) .............................................11

Ferguson v. Ruane Cuniff & Goldfarb Inc.,
   No. 17-cv-06685, 2019 WL 1434435 (S.D.N.Y. Mar. 29, 2019) ............................................15

First NBC Bank v. Murex, LLC,
    259 F. Supp. 3d 38 (S.D.N.Y. 2017)..................................................................................10, 11

GSI Commerce Sols., Inc. v. BabyCenter, L.L.C.,
   618 F.3d 204 (2d Cir. 2010).................................................................................................3, 10

Hull v. Celanese Corp.,
   513 F.2d 568 (2d Cir. 1975).....................................................................................................10

JPMorgan Chase Bank ex rel. Mahonia Ltd. & Mahonia Nat. Gas v. Liberty Mut.
   Ins. Co.,
   189 F. Supp. 2d 20 (S.D.N.Y. 2002)........................................................................................15

Nw. Nat’l Ins. Co. v. Insco, Ltd.,
   No. 11-cv-1124, 2011 WL 4552997 (S.D.N.Y. Oct. 3, 2011) ...........................................16, 17

Red Ball Interior Demolition Corp. v. Palmadessa,
   908 F. Supp. 1226 (S.D.N.Y. 1995).........................................................................................10

In re Snyder,
    472 U.S. 634 (1985) .................................................................................................................10



                                                                    ii
        Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 4 of 23




Travelers Indem. Co. v. Gerling Global Reinsurance Corp.,
   No. 99-cv-4413, 2000 WL 1159260 (S.D.N.Y. Aug. 15, 2000)........................................12, 14

Troika Media Grp., Inc. v. Stephenson,
   No. 19-cv-145, 2019 WL 5587009 (S.D.N.Y. Oct. 30, 2019) .................................................16

OTHER AUTHORITIES

N.Y. R. Prof’l Conduct 1.7 ......................................................................................................10, 14




                                                                  iii
      Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 5 of 23




                                  PRELIMINARY STATEMENT

                Plaintiffs’ counsel face a serious and direct conflict: they concurrently represent

approximately 420 participants in the DST Systems, Inc. 401(k) Profit Sharing Plan (the “Plan”)

together with three Plan fiduciaries whom they allege in these and other actions committed a

series of ERISA violations that caused losses to the Plan accounts of their other clients. In other

words, Plaintiffs’ counsel represent three individuals that they accuse of wrongdoing at the same

time as they represent the supposed victims of that very alleged wrongdoing. This is a

fundamental conflict of interest that taints these proceedings and prejudices their clients. Neither

the law nor ethical rules permit Plaintiffs’ counsel to represent at the same time the adverse

interests between, on the one hand, non-fiduciary Plan participants and, on the other, the interests

of the Plan fiduciaries whose decisions Plaintiffs’ counsel allege violated ERISA.

                The allegations in these actions make plain that Plaintiffs’ counsel are pursuing

claims that are directly adverse to the interests of their own clients. Plaintiffs’ counsel represent

three former members of the DST Advisory Committee: Kenneth Hager, Tom McDonnell, and

Joan Horan. The Advisory Committee was the named fiduciary of the Plan and, accordingly, its

members owed fiduciary duties to Plan participants, including Plaintiffs’ counsel’s other clients,

to oversee the Plan in the best interests of the participants.

                Yet Plaintiffs’ counsel purport to sue their own clients in these cases. The very

first paragraph of the Complaints reveals that “Plaintiffs . . . bring this action . . . against . . . the

individual members of The Advisory Committee . . . .” (Canfield Compl. ¶ 1; Mendon Compl.

¶ 1 (emphasis added).) The Complaints go on to allege a series of supposed wrongful actions

committed by Plaintiffs’ counsel’s clients who acted as Plan fiduciaries. All of this alleged

conduct occurred during the period between 2010 and 2013 when Plaintiffs’ counsel’s clients

served on the Advisory Committee:
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 6 of 23




       •   The Hiring and Retention of Ruane. The Complaints allege that the DST fiduciaries
           violated ERISA by “select[ing] and retain[ing]” Ruane, Cunniff & Goldfarb
           (“Ruane”) as an investment manager for the Plan. (Canfield Compl. ¶ 45; Mendon
           Compl. ¶ 42.) The DST fiduciaries allegedly ignored an “obvious conflict of interest”
           in selecting and retaining Ruane as investment manager. (Canfield Compl. ¶ 43;
           Mendon Compl. ¶ 40.) Yet Ruane was the Plan’s investment manager since 1973—
           and throughout the period during which Plaintiffs’ counsel’s clients served on the
           Advisory Committee. Indeed, one of Plaintiffs’ counsel’s clients, Kenneth Hager,
           signed the investment management agreements between Ruane and the Plan.
           (Declaration of Jeffrey J. Recher dated Feb. 18, 2020 (“Recher Decl.”) Exs. A, B.)

       •   The Fees Charged by Ruane. The Complaints allege that the annual fee charged by
           Ruane was “grossly and objectively excessive and exceeds that which, if acting
           without self-interest . . . Defendants could have negotiated.” (Canfield Compl. ¶ 46;
           Mendon Compl. ¶ 43.) Plaintiffs allege that a “prudent fiduciary” would have
           “negotiated an annual fee of far less than one percent” and, by allegedly failing to do
           so, the Advisory Committee “breached the fiduciary duties owed to the Plan.” (Id.)
           Ruane charged the same one-percent fee throughout the period when Plaintiffs’
           counsel’s clients were Plan fiduciaries.

       •   Ruane’s Investment Strategy. Plaintiffs allege that the investment strategy pursued
           by Ruane was inappropriate for an ERISA-governed retirement plan. The Complaints
           allege, for example, that Ruane’s investment strategy—which it pursued for the Plan
           as well as other investment vehicles it managed like the Sequoia Fund—failed to
           adhere to ERISA’s “investment objectives and suitability standards.” (Canfield
           Compl. ¶ 44; Mendon Compl. ¶ 41.)

       •   The Valeant Investment. Plaintiffs also contend that a 2010 investment in Valeant
           Pharmaceuticals stock made by Ruane on behalf of the Plan was inherently
           unsuitable. The Complaints allege, for example, that Valeant “pursued a particularly
           risky and potentially dubious growth strategy, which clearly did not meet the Plan’s
           purported investing criteria or the criteria of an objectively prudent fiduciary.”
           (Canfield Compl. ¶ 37; Mendon Compl. ¶ 34.) This supposedly inappropriate
           business strategy was allegedly in place at Valeant “since at least 2008.” (Canfield
           Compl. ¶ 34; Mendon Compl. ¶ 31 (emphasis added).) The Complaints further allege
           that “Defendants knew or should have known by at least 2011 that Valeant was a
           particularly risky and imprudent investment.” (Canfield Compl. ¶ 39; Mendon
           Compl. ¶ 36 (emphasis added).)

              Plaintiffs thus accuse their own clients of multiple ERISA violations in

connection with their Plan oversight responsibilities as members of the Advisory Committee

while also representing hundreds of Plan participants supposedly harmed by that alleged

conduct. The Second Circuit has squarely held that the concurrent representation of clients with


                                                2
      Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 7 of 23




adverse interests is “prima facie improper.” Cinema 5, Ltd. v. Cinerama, Inc., 528 F.2d 1384,

1387 (2d Cir. 1976) (emphasis added). Disqualification in those circumstances is required

“because an attorney must avoid not only the fact, but even the appearance of representing

conflicting interests.” Id. In fact, the Second Circuit has recognized that an effort by a

conflicted attorney to avoid disqualification in these circumstances is “a burden so heavy that it

will rarely be met.” GSI Commerce Sols., Inc. v. BabyCenter, L.L.C., 618 F.3d 204, 209 (2d Cir.

2010) (citation omitted).

               Plaintiffs’ counsel’s attempt to avoid disqualification only serves to highlight their

intractable conflict of interest. Plaintiffs’ counsel now assert that their claims are supposedly

limited to “breaches occurring in or after 2014”—i.e., three months after the last of their three

clients ended their service on the Advisory Committee. (Canfield, ECF No. 26 at 1; Mendon,

ECF No. 28 at 1.) The Complaints, of course, squarely allege misconduct that began and

continued prior to 2014—whether the selection and retention of Ruane, supposedly excessive

fees, the investment strategy employed by Ruane, or the Valeant investment itself—during the

time when Plaintiffs’ counsel’s clients were Plan fiduciaries. Plaintiffs’ counsel’s contention

that they merely challenge post-2014 conduct is thus demonstrably false.

               Moreover, far from justifying their conflict, Plaintiffs’ counsel’s transparent effort

to time-limit their claims highlights the disqualifying nature of their conflict: if they abandon the

pre-2014 allegations in their Complaint, they are sacrificing the claims brought by certain of

their clients in an effort to mitigate the impression that they are directly attacking the three

former Plan fiduciaries that they also represent. Sacrificing the apparent interests of one group

of clients to favor another proves even more than the mere “appearance of representing

conflicting interests” that the Second Circuit has held warrants disqualification.



                                                   3
       Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 8 of 23




                  What’s more, Plaintiffs’ counsel’s clients will suffer no prejudice from barring

Plaintiffs’ counsel from continuing in their conflicted representation. There already are two

representative actions before this Court featuring substantially similar allegations against the

same defendants which seek to recover on behalf of all Plan participants, including the

individuals represented by Plaintiffs’ counsel here. See Ferguson v. Ruane, Cuniff & Goldfarb

Inc., No. 17-cv-06685 (ALC) (S.D.N.Y. 2017); Scalia v. Ruane, Cunniff & Goldfarb, Inc., No.

19-cv-09302 (ALC) (S.D.N.Y. 2019). The lawyers in those cases—Department of Labor

attorneys and private lawyers representing the Plan as a whole—do not suffer from the conflicts

of interest that infect Plaintiffs’ counsel’s representation. While the DST Defendants believe that

the claims asserted in all the actions are without merit, the only individuals who have a real

interest in avoiding disqualification are Plaintiffs’ counsel themselves—who seek to extract

unnecessary and unmerited fees from clients whose interests already are being represented in

other actions.

                                        FACTUAL BACKGROUND

I.       Plaintiffs’ Counsel Accuse Their Own Clients of Wrongdoing

                  Plaintiffs in these actions are current or former employees of DST who were

participants in the DST Plan. They are represented by four law firms: The Klamann Law Firm;

Kapke & Willerth; White, Graham, Buckley & Carr; and Humphrey, Farrington & McClain.1

Each of those same four law firms concurrently represent approximately 420 other Plan

participants who have asserted the same claims in AAA arbitration against the same defendants

using nearly identical language as that in the Complaints here. (See, e.g., Recher Decl. Ex. C.)


1
     Plaintiffs in these actions also are represented by New York-based local counsel, Kent, Beatty & Gordon, LLP.
     To our knowledge, Kent, Beatty & Gordon, LLP does not represent the former Plan fiduciaries or any Plan
     participant clients in matters other than these actions. That firm accordingly is not the subject of this motion.


                                                           4
      Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 9 of 23




Among the approximately 420 arbitration claimants that Plaintiffs’ counsel represent are three

former members of the DST Advisory Committee.

                The Advisory Committee was the named fiduciary of the Plan. It was responsible

for the management and administration of the Plan, including exercising “fiduciary duties with

respect to the Plans and the Plans’ trusts, and monitor[ing] the conduct and performance of the

fiduciaries of the Plans and The Plans’ trusts.” (See Recher Decl. Ex. D, at -112.) Each of

Plaintiffs’ counsel’s three clients were long-time members of the Advisory Committee and spent

decades as Plan fiduciaries. Mr. McDonnell, DST’s former Chief Executive Officer, served on

the Advisory Committee from December 27, 1984 until September 13, 2012. Mr. Hager, DST’s

former Vice President and Chief Financial Officer, served on the Advisory Committee from May

25, 1988 until October 21, 2013. Ms. Horan, DST’s former Vice President of Human Resources,

served on the Advisory Committee from November 18, 1985 until December 6, 2010. Plaintiffs’

counsel’s clients thus collectively spent more than 78 years overseeing the Plan that forms the

subject of these litigations.

                In these cases, Plaintiffs—seven individual Plan participants—allege a series of

ERISA violations against DST Systems, Inc., the Advisory Committee of the DST Systems, Inc.

401(k) Profit Sharing Plan and the Compensation Committee of the Board of Directors of DST

Systems, Inc. (the “DST Defendants”) and Ruane, the investment manager retained by the DST

Defendants to manage the relevant portion of the Plan. In fact, Plaintiffs purport to sue the

“individual members of The Advisory Committee”—three of whom Plaintiffs’ counsel represent.

(Canfield Compl. ¶ 1; Mendon Compl. ¶ 1; Recher Decl. Ex. C ¶ 1.)

                Plaintiffs allege a series of supposed ERISA violations that squarely implicate

their own clients in supposed wrongdoing. First, they contend that the DST Defendants violated



                                                 5
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 10 of 23




ERISA by “select[ing] and retain[ing]” Ruane to manage a portion of the Plan’s assets—a

decision that was allegedly made by the Plan fiduciaries as a result of DST’s “selfish interest” in

retaining Ruane, to which DST allegedly provided services. (Canfield Compl. ¶ 45; Mendon

Compl. ¶ 42; Recher Decl. Ex. C ¶ 39.) Second, Plaintiffs allege that the investment

management fee paid to Ruane was at all times “grossly and objectively excessive” and violated

ERISA. (Canfield Compl. ¶ 46; Mendon Compl. ¶ 43; Recher Decl. Ex. C ¶ 40.) Third,

Plaintiffs assert that the overall investment strategy employed by Ruane failed to adhere to the

“investment objectives and suitability standards” of ERISA. (Canfield Compl. ¶ 44; Mendon

Compl. ¶ 41.) Contrary to Plaintiffs’ counsel’s recent assertion that their allegations only

challenge conduct in or after 2014, each of these claims directly attack conduct that occurred and

was continuing prior to 2014—and thus squarely allege that Plaintiffs’ counsel’s own clients

violated ERISA.

               Ruane had managed Plan assets since 1973 and Plaintiffs’ counsel’s Advisory

Committee clients had thus permitted Ruane to serve as investment manager despite DST’s so-

called “selfish interest,” despite its allegedly inappropriate investment strategy, and despite the

one-percent annual management fee that Plaintiffs’ counsel contend was “grossly excessive.”

In fact, one of Plaintiffs’ counsel’s clients, Kenneth Hager, signed investment management

agreements with Ruane in 1998 and again in 2010. (Recher Decl. Exs. A, B.)

               Plaintiffs’ allegations that a Plan investment in Valeant stock violated ERISA

likewise fault their own clients. Plaintiffs allege that Valeant “pursued an aggressive growth-by-

acquisition model since at least 2008” (Canfield Compl. ¶ 34; Mendon Compl. ¶ 31; Recher

Decl. Ex. C ¶ 29 (emphasis added)) that constituted a “particularly risky and potentially dubious

growth strategy, which clearly did not meet the Plan’s purported investing criteria or the criteria



                                                  6
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 11 of 23




of an objectively prudent fiduciary.” (Canfield Compl. ¶ 37; Mendon Compl. ¶ 34; Recher Decl.

Ex. C ¶ 32.) The Complaints also allege that the DST Defendants “knew or should have known

by at least 2011 that Valeant was a particularly risky and imprudent investment.” (Canfield

Compl. ¶ 39; Mendon Compl. ¶ 36; Recher Decl. Ex. C ¶ 34 (emphasis added).) Yet, each of

Plaintiffs’ counsel’s three clients served on the Advisory Committee when the Valeant

investment was purchased for the Plan in 2010, despite the “particularly risky . . . growth

strategy” that the Complaints allege had rendered Valeant an imprudent investment by 2008.

(Canfield Compl. ¶ 34; Mendon Compl. ¶ 31; Recher Decl. Ex. C ¶ 29.) Both Mr. Hager and

Mr. McDonnell also served on the Advisory Committee in 2011, when the Complaints allege

that they knew or should have known that the Valeant stock in the Plan was “particularly risky

and imprudent.” (Canfield Compl. ¶ 39; Mendon Compl. ¶ 36; Recher Decl. Ex. C ¶ 34.)

               At the January 21 pre-motion conference, Plaintiffs’ counsel claimed that the

allegation in their Complaints that the Plan fiduciaries knew or should have known “by at least

2011” that the Valeant investment was imprudent was a mere “typo.” (See Recher Decl. Ex. E,

at 7:17-18.) It is difficult to credit that claim because Plaintiffs’ counsel made the identical

supposed “typo” in two separate complaints before this Court and literally hundreds of

arbitration demands. (Canfield Compl. ¶ 39; Mendon Compl. ¶ 36; Recher Decl. Ex. C ¶ 34;

Recher Decl. Ex. F ¶ 34.) Moreover, although the DST Defendants specifically identified that

allegation in two separate letters before the conference, not once did Plaintiffs’ counsel assert

that the 2011 date was a supposed “typo”—nothing was said about a “typo” in the letter sent by

Plaintiffs’ counsel to the DST Defendants or in their letter to the Court. (Canfield, ECF Nos. 25,

at Ex. B, 26; Mendon, ECF Nos. 27, at Ex. B, 28.) Indeed, Plaintiffs’ counsel’s supposed “typo”

is not the only place where they allege that the Valeant investment was inappropriate for the Plan



                                                  7
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 12 of 23




before 2014. The Complaints elsewhere allege that Valeant had pursued a business model

inherently unsuited for an ERISA investment starting even earlier—by 2008. (See Canfield

Compl. ¶ 34; Mendon Compl. ¶ 31; Recher Decl. Ex. C ¶ 29.) Beyond that, in the weeks

following the pre-motion conference at which Plaintiffs’ counsel disclosed the supposed typo,

Plaintiffs’ counsel served four additional arbitration demands on DST. Each of them contained

the same supposed “typo” and alleged that the DST fiduciaries knew or should have known that

Valeant was a supposedly imprudent investment “by at least 2011.” (See Recher Decl. Ex. F.)

               The lawsuit filed in this Court by the Department of Labor also highlights

Plaintiffs’ counsel’s conflicts. In that case, the Department of Labor contends that the DST

Defendants and Ruane violated ERISA by supposedly pursuing an inappropriate investment

strategy (including the Valeant investment). The Department of Labor named Kenneth Hager—

one of Plaintiffs’ counsel’s clients—as an individual defendant in that action. Complaint, Scalia

v. Ruane, Cunniff & Goldfarb, Inc., No. 19-cv-09302 (ALC) (S.D.N.Y. Oct. 8, 2019). The DST

Defendants’ counsel does not represent Mr. Hager in the Scalia action, who is separately

represented in that case. Nor do the DST Defendants’ counsel represent any individual

defendant who is asserting claims against the Plan fiduciaries.

               Plaintiffs’ counsel, however, are in a legally and ethically untenable position. Not

only are they actively pressing allegations in these and other cases that risk subjecting their own

clients to liability, like Mr. Hager, Mr. McDonnell, and Ms. Horan, they cannot avoid imperiling

those clients unless they avoid pressing arguments or allegations advantageous to their other

clients—who did not act as fiduciaries for the Plan or have responsibility for the decisions that

Plaintiffs contend violate ERISA. As their conduct in this case already has demonstrated, that is

precisely what Plaintiffs’ counsel have chosen to do.



                                                 8
      Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 13 of 23




II.     Plaintiffs’ Counsel’s Actions Confirm the Conflict

                The DST Defendants brought these significant conflicts of interest to the attention

of Plaintiffs’ counsel on October 31, 2019. (Canfield, ECF No. 25, at Ex. A; Mendon, ECF No.

27, at Ex. A.) Plaintiffs’ counsel declined to offer any explanation as to how they could

concurrently represent clients with adverse interests. (Canfield, ECF No. 25, at Ex. B; Mendon,

ECF No. 27, at Ex. B.) Despite repeated requests, Plaintiffs’ counsel also refused to disclose

whether their clients were even aware of their conflicted representation. (See id.) The DST

Defendants were thus compelled to obtain leave to file this motion. (Canfield, ECF Nos. 25, 27;

Mendon, ECF Nos. 27, 29.)

                In opposing leave, Plaintiffs’ counsel asserted—for the first time—that their

claims sought only to “establish[] the liability of DST and Ruane for breaches occurring in or

after 2014.” (Canfield, ECF No. 26, at 1; Mendon, ECF No. 28, at 1.) But that is untrue, as

shown by the clear language of the Complaints. As the comparison in Appendix A to this

Memorandum of Law demonstrates, the assertions in Plaintiffs’ counsel’s letter to the Court

about the scope of their claims are disproven by the allegations in the Complaints. The only

available conclusion is that Plaintiffs’ counsel are mischaracterizing their own allegations in an

effort to justify a conflicted representation. Not only does that tactic fail to cure the problem, it

demonstrates the conflict. Plaintiffs’ counsel propose to abandon allegations made on behalf of

their clients in this case to serve the interests of other, differently situated clients, all to further

their own interests as counsel. It is fundamental that lawyers—who are fiduciaries for their

clients—cannot act in that way.




                                                     9
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 14 of 23




                                             ARGUMENT

I.      The Court Should Disqualify Plaintiffs’ Counsel in These Actions and the
        Arbitrations

                In the case of concurrent representation, the Second Circuit clearly has held that it

is the burden of the attorney opposing disqualification to “show, at the very least, that there will

be no actual or apparent conflict in loyalties or diminution of the vigor of his representation.”

Cinema 5 Ltd., 528 F.2d at 1387. That is because the concurrent representation of clients with

adverse interests is “prima facie improper.” Id. Indeed, “an attorney must avoid not only the

fact, but even the appearance, of representing conflicting interests.” Id. (emphasis added)

(citation omitted). This burden is “so heavy that it will rarely be met.” GSI Commerce

Solutions, Inc., 618 F.3d at 209 (citation omitted); see Akagi v. Turin Hous. Dev. Fund Co., No.

13-cv-5258, 2017 WL 1076345, at *12 (S.D.N.Y. Mar. 22, 2017). “[A]ny doubt is to be

resolved in favor of disqualification.” Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975);

see also First NBC Bank v. Murex, LLC, 259 F. Supp. 3d 38, 56 (S.D.N.Y. 2017); Blue Planet

Software, Inc. v. Games Int’l, LLC, 331 F. Supp. 2d 273, 275 (S.D.N.Y. 2004); N.Y. R. Prof’l

Conduct 1.7(a) (“[A] lawyer shall not represent a client if a reasonable lawyer would conclude

that . . . the representation will involve the lawyer in representing differing interests . . .”).

                Federal courts have the “inherent power to preserve the integrity of the adversary

process,” First NBC Bank, 259 F. Supp. 3d at 55, and that includes regulating the conduct of

lawyers who appear before them. In re Snyder, 472 U.S. 634, 645 n.6 (1985); see also Red Ball

Interior Demolition Corp. v. Palmadessa, 908 F. Supp. 1226, 1245 (S.D.N.Y. 1995) (“A trial

judge has the inherent authority to regulate lawyers’ professional conduct.”). “The authority of

federal courts to disqualify attorneys derives from their inherent power to preserve the integrity

of the adversary process.” First NBC Bank, 259 F. Supp. 3d at 55 (citation omitted).


                                                   10
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 15 of 23




               Plaintiffs’ counsel’s concurrent representation of clients with adverse interests not

only gives rise to the appearance of impropriety, it already has affected their representation.

Second Circuit precedent thus squarely requires disqualification, especially here, where this

Court already has found that the interests of Plaintiffs’ counsel’s clients are adequately

represented by unconflicted lawyers in other actions before this Court that seek to recover on

behalf of all Plan participants. Plaintiffs’ counsel should be precluded from continuing in their

representation of any Plan participant.

       A.      Plaintiffs’ Counsel’s Concurrent Conflicts of Interest Warrant
               Disqualification

               Plaintiffs’ counsel can come nowhere close to satisfying their burden under

controlling law to demonstrate that their concurrent representation of clients with adverse

interests could have no “actual or apparent” effect on their representation. Cinema 5 Ltd., 528

F.2d at 1387. There is no dispute that Plaintiffs’ counsel concurrently represent both Plan

fiduciaries as well as Plan participants who they allege were wronged by the fiduciaries who

oversaw the Plan. It is difficult to imagine a more directly adverse representation. See Cohen v.

Strouch, No. 10–cv-7828, 2011 WL 1143067, at *4 (S.D.N.Y. Mar. 24, 2011) (“Where, as here,

an attorney or firm takes on multiple representations that will require advocating a position for

one client that would directly adversely affect another client’s interest, there is an ‘imminent

threat of a serious conflict,’ making disqualification appropriate from the start of the

proceedings.” (quoting Dunton v. Suffolk Cty., State of N.Y., 729 F.2d 903, 907 (2d Cir.),

amended by 748 F.2d 69 (2d Cir. 1984))).

               Nor can Plaintiffs’ counsel somehow parse their allegations or litigation strategy

to avoid impugning their Plan-fiduciary clients consistent with the undivided loyalty they owe to

their other clients. How could Plaintiffs’ counsel offer unconflicted advice to their clients about


                                                 11
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 16 of 23




which arguments to press or claims to pursue knowing all the while that they cannot ethically

assert any arguments or claims that might call into question the conduct of their Plan-fiduciary

clients? How can Plaintiffs’ counsel conduct depositions or examine witnesses with the

knowledge that they cannot ethically seek to elicit information about the conduct of their Plan-

fiduciary clients? What ethical use can Plaintiffs’ counsel make of discovery concerning the

time period after their clients served as Plan fiduciaries but that might call into question similar,

earlier conduct by their own clients? No reasonable client or observer could assure themselves

that Plaintiffs’ counsel’s decisions in litigating these cases were uninfluenced by their obligations

not to imperil their differently situated, Plan-fiduciary clients. This is precisely the sort of

fundamental, intractable conflict that warrants disqualification. The ethical obligations and

governing Second Circuit law concern themselves only with the appearance of a conflict. Put

differently, “it is the mere risk of divided loyalty that the Court is concerned with, not only

ethical scenarios that can be readily envisioned at this juncture.” Travelers Indem. Co. v.

Gerling Global Reinsurance Corp., No. 99-cv-4413, 2000 WL 1159260, at *6 (S.D.N.Y.

Aug. 15, 2000) (emphasis added).

               Plaintiffs’ counsel’s conduct in this case already has amply demonstrated their

conflicted loyalties. After being confronted with their conflict of interest, Plaintiffs’ counsel

have now taken the position that they allege only “breaches occurring in or after 2014.”

(Canfield, ECF No. 26, at 1; Mendon, ECF No. 28, at 1.) That is, Plaintiffs’ counsel attempt to

rescue their conflicted representation by apparently forfeiting challenges to conduct that occurred

while their Plan-fiduciary clients served on the Advisory Committee. But Plaintiffs’ counsel’s

position in fact underscores their conflict of interest.




                                                  12
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 17 of 23




               Plaintiffs’ complaints clearly challenge pre-2014 conduct, including the conduct

of their own clients. The Complaints allege ERISA violations from at least four distinct events

all of which occurred or were continuing before 2014 when Plaintiffs’ counsel’s clients served

on the Advisory Committee: the selection and retention of Ruane as the Plan’s investment

manager, the fees charged by Ruane, the investment strategy employed by Ruane, and the Plan

investment in Valeant. See supra at 5–7. In fact, Plaintiffs’ counsel’s attempt to disclaim the

allegations that they made in these cases shows not merely the appearance of a conflict, but

actual conflicted loyalties at work. Insofar as Plaintiffs’ counsel now seek not to pursue the pre-

2014 allegations that they actually pled, the only reasonable conclusion to be drawn is that

Plaintiffs’ counsel seek to abandon those allegations because they cannot maintain them

consistent with their ethical obligations to their Plan-fiduciary clients.

               Plaintiffs’ counsel cannot satisfy their obligations to both sets of clients. At a

minimum, Plaintiffs’ counsel cannot avoid the appearance that whatever tactical choices they

make—including the time as of when they purport to assert breaches of ERISA—are influenced

by the fact that they are representing clients who served as Plan fiduciaries. And those choices

have real consequences for Plaintiffs’ counsel’s clients. Plaintiffs’ counsel represent, for

example, multiple clients who withdrew all or a significant portion of their assets from the

relevant portion of the Plan between 2010 and 2014—the period for which Plaintiffs’ counsel

now assert they are not pressing the allegations in their Complaints. Thus, Plaintiffs’ counsel

would apparently extinguish or diminish the claims of their other clients in the hopes of

salvaging their representation of their Plan-fiduciary clients.

               The improper influence that the representation of clients with adverse interests

may exert on a lawyer’s advice and litigation strategy is precisely the reason that Second Circuit



                                                  13
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 18 of 23




courts consider disqualification essentially mandatory in these circumstances. As one court

recognized, disqualification in the case of concurrent conflicts serves to “protect a client not only

from outright and egregious examples of divided loyalty, but also the subtle and indefinable

impact that it might have on an attorney’s representation.” Travelers Indem. Co., 2000 WL

1159260, at *6. The ethical rules are in accord. New York Rule of Professional Conduct 1.7, for

example, prohibits a representation “if a reasonable lawyer would conclude that . . . the

representation will involve the lawyer in representing differing interests.” N.Y. R. Prof’l

Conduct 1.7(a). Differing interests are those that, like here, present “a significant risk that a

lawyer’s exercise of professional judgment in considering, recommending or carrying out an

appropriate course of action for the client will be adversely affected or the representation would

otherwise be materially limited by the lawyer’s other responsibilities or interests.” Id. cmt. 8.

               Plaintiffs’ counsel therefore cannot meet their burden to show that there is not so

much as an appearance that they are representing clients with differing interests.

Disqualification is warranted. Indeed, Plaintiffs’ counsel’s conflict is not even capable of cure

by client consent. See, e.g., Anderson v. Nassau Cty. Dep’t of Corr., 376 F. Supp. 2d 294, 299–

300 (S.D.N.Y. 2005) (“[C]onsent must have been obtained prior to [an attorney] undertaking

representation of adverse interests, not in response to a motion to disqualify.”).

       B.      Plaintiffs Are Not Prejudiced By Disqualification

               Second Circuit precedent clearly dictates that Plaintiffs’ counsel’s concurrent

representation of clients with adverse interests requires disqualification. Indeed, disqualification

is particularly appropriate here because Plaintiffs’ counsel’s clients will suffer no prejudice.

These cases are entirely redundant of other, pending actions before this Court which, as here,

seek to recover alleged losses to the Plan based on substantially similar allegations. See

Ferguson v. Ruane, Cuniff & Goldfarb Inc., No. 17-cv-06685 (ALC) (S.D.N.Y. 2017); Scalia v.

                                                  14
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 19 of 23




Ruane, Cunniff & Goldfarb, Inc., No. 19-cv-09302 (ALC) (S.D.N.Y. 2019). Those cases seek to

recover losses to the entire Plan on behalf of all Plan participants, and unlike Plaintiffs’ counsel,

the lawyers in those cases do not represent clients with opposing interests. Nor have they

attempted to modify their allegations to favor some clients to the detriment of others.

               Indeed, as the Court already found when it denied Plaintiffs’ counsel’s motion to

intervene in the Ferguson action, Plaintiffs’ counsel’s clients are adequately represented by the

lawyers seeking Plan-wide relief in Ferguson. See Ferguson v. Ruane Cuniff & Goldfarb Inc.,

No. 17-cv-06685, 2019 WL 1434435, at *4–5 (S.D.N.Y. Mar. 29, 2019). Moreover, since that

time, the Department of Labor has filed its own complaint that likewise seeks Plan-wide relief.

The only individuals with any interest in avoiding disqualification therefore are not Plaintiffs’

counsel’s clients—whose claims would in any event be prosecuted by lawyers without

significant conflicts—but instead Plaintiffs’ counsel themselves, who would be deprived of the

opportunity to impose additional fees for prosecuting the same claims that were first brought in

this Court by other lawyers.

               Nor is there any prejudice from disqualification at this stage of the proceedings.

In these cases, the DST Defendants have not yet even briefed a motion to dismiss. Discovery

has not commenced. In the arbitrations brought by Plaintiffs’ counsel, the vast majority have yet

to be scheduled and, for those arbitrations in which a hearing date has been scheduled, discovery

is in the early stages. As courts have recognized, raising disqualification “near the very outset

of” litigation undermines any inference of tactical use, and insures that “the prejudice to

plaintiff” is “relatively modest.” See JPMorgan Chase Bank ex rel. Mahonia Ltd. & Mahonia

Nat. Gas v. Liberty Mut. Ins. Co., 189 F. Supp. 2d 20, 23 (S.D.N.Y. 2002).




                                                 15
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 20 of 23




       C.      The Court Should Disqualify Plaintiffs’ Counsel From Their Conflicted
               Representation of Any Plan Participant

               The Court should enter an order disqualifying Plaintiffs’ counsel and prohibiting

them from continuing in their conflicted representation of any Plan participant. Despite having

appeared in this Court and submitted to its jurisdiction, Plaintiffs’ counsel insist that the Court

lacks the “authority” over them to issue an order that would prevent Plaintiffs’ counsel from

continuing their conflicted representation unabated in AAA arbitration, and that such an order

would have “no force” and “no effect.” (Canfield, ECF No. 26, at 4; Mendon, ECF No. 28, at 4.)

Put differently, Plaintiffs’ counsel argues that, even if they are disqualified in these actions, the

Court cannot put a stop to their unethical conduct in AAA arbitration. Not only is Plaintiffs’

counsel’s position incorrect, the Second Circuit has recognized that the Court has a special duty

to safeguard the interests of all Plan participants. To permit Plaintiffs’ counsel’s conflicted

representation to continue simply because certain Plan participants’ claims are currently pending

in arbitration would undermine the safeguards that the Second Circuit has been instructed should

be employed by the courts to protect Plan participants’ interests.

               Contrary to Plaintiffs’ counsel’s assertion that the Court cannot issue an order that

reaches their conduct in the arbitrations, courts routinely hold that they not only can, but must,

address the disqualification and ethical conduct of lawyers in arbitration. See, e.g., Troika Media

Grp., Inc. v. Stephenson, No. 19-cv-145, 2019 WL 5587009, at *4 (S.D.N.Y. Oct. 30, 2019)

(“Attorney discipline has historically been a matter for judges and not arbitrators . . . .” (citation

omitted)). In fact, attorney disqualification is “a substantive matter for the courts and not

arbitrators.” Nw. Nat’l Ins. Co. v. Insco, Ltd., No. 11-cv-1124, 2011 WL 4552997, at *4

(S.D.N.Y. Oct. 3, 2011) (citation omitted). The issue is “appropriately decided by the Court”

because attorney disqualification is “not within the customary expertise of industry arbitrators.”


                                                  16
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 21 of 23




Id. Plaintiffs’ counsel thus should not be permitted to avoid the consequences of their conflicted

representation—regardless of where they happen to be prosecuting some of the cases.

                That conclusion applies with even more force here because, as the Second Circuit

has recognized, this Court has special responsibilities under ERISA to protect all Plan

participants. In Coan, the Second Circuit instructed that ERISA actions brought on behalf of

retirement plans require “procedural safeguards” designed to “protect absent parties”—the

specific nature of which Congress left “to be worked out by parties and judges according to the

circumstances on a case by case basis.” Coan v. Kaufman, 457 F.3d 250, 260 (2d Cir. 2006).

There are, of course, multiple pending actions before the Court that seek relief in the name of the

Plan and on a representative basis. While the Second Circuit declined to specify the specific

safeguards that should be employed to protect the interests of all Plan participants, Plaintiffs’

counsel cannot credibly contend that courts charged with oversight of representative ERISA

actions lack the authority to disqualify attorneys engaged in conflicted representation of Plan

participants.

                                         CONCLUSION

                For the foregoing reasons, the DST Defendants respectfully submit that their

motion to disqualify Plaintiffs’ Counsel should be granted.




                                                 17
   Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 22 of 23




Dated: February 18, 2020         Respectfully submitted,
       New York, New York
                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP

                                 /s/ Lewis R. Clayton
                                     Lewis R. Clayton
                                     Jeffrey J. Recher
                                     Joshua D. Kaye

                                 1285 Avenue of the Americas
                                 New York, NY 10019
                                 Telephone: (212) 373-3000
                                 Facsimile: (212) 757-3990
                                 Email: lclayton@paulweiss.com

                                 Counsel for the DST Defendants




                                    18
     Case 1:18-cv-10252-ALC-BCM Document 34 Filed 02/18/20 Page 23 of 23




                                                   APPENDIX A
    STATEMENT IN PLAINTIFFS’ DECEMBER 9                         ACTUAL ALLEGATION IN THE COMPLAINT
                       LETTER
[CANFIELD, ECF NO. 26; MENDON, ECF NO. 28.]
“Each of counsels’ clients allege that the failure to   “Thus, Defendants knew or should have known by at least
diversify the Plan’s assets began either ‘at the end    2011 that Valeant was a particularly risky and imprudent
of 2014,’ when the concentration in the stock of        investment.” (Canfield Compl. ¶ 39; Mendon Compl. ¶ 36.)
Valeant Pharmaceuticals first exceeded prudent
concentration limits . . . or on or about August
13, 2015 . . .” (Ltr. at 1.)
“For example, unlike the lawsuit filed by the DOL,      “Defendants selected and retained an investment manager,
plaintiffs in the above-referenced actions do not       with whom they had a selfish interest, apart from the
contend that . . . Ruane’s original retention by        interests of the Plan participants. By retaining Defendant
DST was a breach of fiduciary duty.” (Ltr. at 2.)       Ruane, Defendants failed to discharge their duty to select
                                                        and retain an investment manager solely in the interest of
                                                        the participants and beneficiaries of the plan and for the
                                                        exclusive purpose of providing benefits to Plan participants
                                                        and beneficiaries.” (Canfield Compl. ¶ 45; Mendon Compl.
                                                        ¶ 42.)

                                                        “In fact, with the authority, approval and consent of the
                                                        Defendants, which authority, approval and consent
                                                        Defendants provided while acting as Plan fiduciaries,
                                                        Ruane charged the DST Retirement Plan an annual fee of
                                                        one percent (1%) of the assets in the Master Trust. The
                                                        fee is grossly and objectively excessive and exceeds that
                                                        which, if acting without self-interest, with the requisite
                                                        prudence and oversight, and in the sole interest of the Plan
                                                        and its participant, Defendants could have negotiated.”
                                                        (Canfield Compl. ¶ 46; Mendon Compl. ¶ 43.)
“For example, unlike the lawsuit filed by the DOL,      “Further, on information and belief, DST, as servicing agent
plaintiffs in the above-referenced actions do not       for the Sequoia Fund, Inc. [managed by Ruane], was aware
contend that the overall investment strategy            of the investment decisions, positions, and results of the
employed by Ruane violated ERISA . . . .” (Ltr. at      Sequoia Fund and, although it knew or should have known
2.)                                                     that the investment objectives and suitability standards
                                                        applicable to the Sequoia Fund were, and should have
                                                        been, distinguishable from those owing to an ERISA
                                                        retirement fund, sought, requested, ordered, and
                                                        implemented a quasi-fund to match the investment
                                                        strategies and decisions of the Sequoia, ignoring that
                                                        ERISA retirement plans do not share the same risk
                                                        tolerance, investment objectives, and customer traits as a
                                                        public fund.” (Canfield Compl. ¶ 44; Mendon Compl.
                                                        ¶ 41.)
“Individual former committee members are                “Plaintiffs . . . bring this action . . . against . . . the
unlikely to have either the authority necessary for     individual members of The Advisory Committee of the
the imposition of individual liability or the           DST Systems Inc., 401(k) Profit Sharing Plan at the time of
resources necessary to satisfy a judgment.”             the acts, errors and omissions alleged herein . . . .” (Canfield
(Ltr. at 3.)                                            Compl. ¶ 1; Mendon Compl. ¶ 1.)




                                                          19
